DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said at least one tongue" in Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The examiner also notes that the language “…being able to block in rotation relative to each other…” is confusing and it is not understood what this language means.
Claim 3 depends from claim 2 and therefore inherits the deficiencies thereof.

Claim 4 does not end in a period and therefore the metes and bounds of the claim are not clear.  It is unclear whether the claim should end in a period instead of a semi-colon or if additional structure was meant to be claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 106246698).  Regarding claims 1 and 7, Yang teaches an assembly (see Figures 14 and 15) for a locking device, extending along a main axis (horizontal through the bolt in Figure 15) and comprising: a nut (251) comprising a first (not numbered in Figure 14; corresponds to 130 in Figure 5) and a second (not numbered in Figure 14; corresponds to 131 in Figure 5) coaxial and opposite direction tappings (see Figures 14 and 15); and a ring (not numbered in Figure 14; corresponds to 230 in Figure 13); an inner surface of said ring comprising a third tapping (see three projections on the inner surface which would qualify as a tapping); the first (130) and third (three projections) tappings being capable of cooperating with a same first thread (see the thread of the bolt in Figure 15); an outer surface of said ring comprises a second thread (see Figure 14) capable of cooperating with the second tapping (see Figures 14 and 15) of the nut; the assembly being characterized in that it further comprises a washer (254) configured so as to be inserted around one of the nut and of the ring (see Figure 15 where the washer is inserted around both the ring and nut), in a rotationally fixed manner with respect to said nut or to said ring (the washer is rotatably fixed because of the engagement between 253/259), the washer comprises a means of elastic engagement (259) with the other of the ring and of the nut in an installation position of the assembly (see Figure 15 where there is engagement between 253 and 259), so as to prevent rotation relative to the other of the ring and the nut from said installation position.  With respect to claim 7, the examiner notes that Yang teaches a shaft with a thread (see Figure 15).

Regarding claim 2, Yang teaches wherein the washer (254) comprises an annular body and at least one tab projecting radially with respect to said annular body (see Figure 14), said annular body comprises a means for blocking in rotation with one of the nut and of the ring (the hexagonal walls on the outer part of the annular portion slide over the nut and prevent rotation between the washer and the nut), said at least one tab being elastically deformable between a rest configuration (when formed over and engaged with the nut) and a stress configuration (when bent so as to attach or remove the washer), in which the washer is respectively in axial projection with respect to the annular body and substantially coplanar with said annular body (see Figure 14; the first portion of the tab is coplanar with the annular body), the assembly being configured such that, in the installation position, the at least one tab is in the rest configuration.


    PNG
    media_image1.png
    264
    257
    media_image1.png
    Greyscale


Regarding claim 3, Yang teaches wherein the nut and the ring respectively comprise a first (upper flange of the 251) and a second (bottom surface of the washer) surfaces substantially perpendicular to the main axis (see Figures 14 and 15), such that when the nut and the ring are in an angular configuration different from the installation position, said first and second surfaces are able to hold the at least one tongue (259) in the stress configuration (when the washer is in the process of being slid over 251, the upper flange of 251 pushes 259 outward, thus the stress configuration), one of the first or second surfaces comprises at least one notch (see notch in upper flange which 259 fits into; Figure 15) capable of being assembled with said at least one tongue (259) in the rest configuration in the installation position of the assembly.

Regarding claim 5, Yang teaches the nut (251) comprises first drive surfaces (hexagonal outer surfaces which a socket or wrench can fix upon to drive/rotate onto a bolt) for rotatably driving said nut relative to the first thread (thread corresponding to 130 that mates with the bolt thread) and/or with respect to the ring; the ring comprises second drive surfaces (threading on the outside of the ring) for rotatably driving said ring relative to the first thread and/or with respect to the nut; said first and second driving surfaces being configured to align with each other, so as to enable rotational driving of the nut together with the ring.

Regarding claim 6, Yang teaches wherein the first and second drive surfaces are formed by planes substantially parallel to the main axis (see Figures 14 and 15).

Regarding claim 8, Yang teaches wherein the installation position of the assembly corresponds to a contact of thread flanks of the first (130) and third (3 projections) tappings with thread flanks of the first thread (see Figure 15).

Double Patenting
Claims 1, 9 of this application is patentably indistinct from claims 6 and 10, respectively of Application No. 16649971. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 10, respectively, of copending Application No. 16649971 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the essentially claim all of the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636